DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 7-18 are allowable. The restriction requirement species 1, as set forth in the Office action mailed on 08/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-11 directed to species 2-7 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the following as noted below: 
ABSTRACT 
A transformer is disclosed, including a magnetic core, a bobbin, a primary winding wound around the bobbin, at feast a first secondary winding and a second secondary winding and at least one turn of coil of the first secondary winding is adjacent to at least one tum of coil of the second secondary winding, and the first secondary winding and the second secondary winding are applied in a full-wave rectifier circuit. A leakage inductance groove is provided between a primary winding groove for winding the primary winding and a secondary winding groove for winding the secondary winding for isolating the primary winding and the secondary winding. 

(note: the phrase “Fig. 6” created a second paragraph in the abstract section. It was crossed out; see abstract submitted on 03/21/19 to the office) 


Allowable Subject Matter
1.	Claims 1-13 and 17-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, at least a first secondary winding, comprising a first turn of coil and a second turn of coil; and a second secondary winding, comprising a third turn of coil and a fourth turn of coil, the first secondary winding and the second secondary winding are applied in a full-wave rectifier circuit, for outputting voltage to full-wave rectified power transistors; the first turn of coil is adjacent to the third turn of coil and the second turn of coil is adjacent to the fourth turn of coil, for eliminating magnetic fields generated by even orders of harmonics of the first secondary winding and the second secondary winding; and a leakage inductance groove is provided between a primary winding groove for winding the primary winding and a secondary winding groove for winding the secondary winding, the leakage inductance groove isolating the primary winding and the secondary winding as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-4 and 7-18 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837